United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                         April 17, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 05-60104
                            Summary Calendar



                       UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                 versus

                             ROY MILTON NEAL,
                           also known as Solo,

                                                    Defendant-Appellant.


            Appeal from the United States District Court
              for the Northern District of Mississippi
                            (2:04-CR-95)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Roy Milton Neal appeals his sentence following his guilty-plea

conviction for being a felon in possession of a firearm, contending

his 115-month sentence, imposed after the Supreme Court’s decision

in United States v. Booker, 543 U.S. 220 (2005), is unreasonable.

Specifically, Neal claims the district court’s assessment of a

four-level increase under U.S.S.G. § 2K2.1(b)(5) (increase of base-

level    offense   where   defendant   used   or   possessed   firearm     in



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
connection with another felony offense) was improper because the

facts underlying the enhancement exceeded the scope of his guilty-

plea admissions.

       Contrary to Neal’s claim, the district court was permitted to

look    beyond    Neal’s   guilty-plea      admissions   for   purposes     of

determining his post-Booker sentence.         See United States v. Mares,

402 F.3d 511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

The district court heard testimony on the § 2K2.1(b)(5) four-level

increase and concluded the enhancement was supported by proof “far

beyond a reasonable doubt”.      Because Neal’s sentence fell within a

properly    calculated     guideline       range,   it   is    presumptively

reasonable.      See United States v. Alonzo, 435 F.3d 551, 554 (5th

Cir. 2006).

                                                                 AFFIRMED




                                       2